Citation Nr: 0729636	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1974 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
seizure disorder.  In August 2006, the veteran testified at a 
Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The RO denied service connection for a seizure disorder 
in September 2001, and the veteran did not appeal.  

2.  Evidence submitted since then is cumulative or redundant, 
or does not relate to an unestablished fact necessary to 
substantiate the claim, or does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 2001 RO decision that denied service 
connection for a seizure disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a seizure disorder.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In addition, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), in which the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought, i.e. service connection.  The 
Court noted that VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, in January 2004, February 2004, and September 
2004 letters, the RO provided notice to the veteran regarding 
what information and evidence would constitute new and 
material evidence (in the January 2004 letter), what 
information and evidence is needed to substantiate the claims 
for service connection (in the January 2004, February 2004, 
and September 2004 letters), as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  The case was 
last readjudicated in September 2005.  A March 2006 letter 
advised the veteran how disability evaluations and effective 
dates are assigned, and the type evidence which impacts those 
determinations.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's available service personnel and medical records; 
post-service private and VA treatment records; VA examination 
reports; records from the Social Security Administration 
(SSA); articles submitted by the veteran; a lay statement; 
and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1998).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  

Where service medical records are not available, as in this 
case, the Board's obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule is 
heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The RO denied service connection for a seizure disorder in 
September 2001.  The September 2001 RO decision was not 
appealed and is considered final.  38 U.S.C.A. § 7105.  

The evidence considered at the time of the September 2001 RO 
decision included the veteran's available service personnel 
and medical records, post-service private and VA treatment 
records, VA examination reports, SSA records, a lay 
statement, and his own statements and testimony.  The RO 
denied service connection for a seizure disorder on the basis 
that there was no evidence showing incurrence or aggravation 
of a seizure disorder during the veteran's period of active 
duty.  The RO also noted that if the veteran was claiming 
aggravation based on his reported history of seizures as a 
child, medical evidence showing aggravation of the condition 
during service would be required and that if he was claiming 
service connection on a direct or presumptive basis, medical 
evidence showing incurrence of seizures during activity duty 
or within one year following separation would have to be 
furnished.  The RO specifically indicated that a December 
1976 hospital summary noted that the veteran had a prior 
medical history of a seizure disorder as a child for which he 
required medication and that he had been off medication since 
1962 without recurrent seizure activity.  The RO also 
reported that subsequent VA treatment records and an 
examination report showed that the veteran was treated 
repeatedly for seizures.  

The available service medical records indicate that on a 
medical history form at the time of the August 1974 
enlistment examination, the veteran apparently checked that 
he had epilepsy or fits.  The reviewing examiner did not 
refer to a seizure disorder.  The objective August 1974 
enlistment examination report included a notation that the 
veteran's neurological examination was normal.  A December 
1976 consultation report noted that the veteran was sent for 
evaluation of his fitness for duty.  It was noted that he had 
a history of epilepsy as a child and young adolescent with 
his last episode at age fourteen.  It was reported that the 
veteran took medication until he was sixteen.  The report 
also indicated that the veteran had a past medical history of 
a car wreck and that he suffered lacerations of the face and 
an injury to the eye in 1975.  The impression was chronic 
alcohol abuse with unresolved conflict over the death of his 
child.  A December 1976 hospital narrative summary indicated 
that the veteran had a one-year history of alcohol abuse.  It 
was noted that he had a seizure disorder as a child requiring 
medications (unknown).  It was also reported that the veteran 
had been off medications since 1962 without recurrent seizure 
activity.  The discharge diagnoses were acute early and 
chronic alcoholism and adjustment reaction, reactive 
depression.  

Post-service VA treatment records dated from November 1983 to 
August 1998 showed treatment for multiple disorders including 
seizure disorders.  

An October 1983 VA hospital summary noted that the veteran 
had a history of black outs, no withdrawal symptoms, no 
tremors, no seizures, and no delirium tremens.  The diagnoses 
referred to other disorders.  A February 1992 discharge 
summary noted that he had a past medical history that was 
significant for seizures as a child with none in the last 
twenty-five years.  The diagnoses did not refer to seizures.  

A VA treatment entry dated in July 1996 noted that the 
veteran had a history of a seizure disorder.  The veteran 
reported that he was not born with epilepsy and that it did 
not develop until he was ten years old.  He also stated that 
he was involved in a motor vehicle accident with a possible 
injury to the right skull in 1975, status post surgery.  It 
was noted that the seizures recurred in May 1995 and that he 
had three to four gran mal seizures in November and December 
with acute petit mal seizures since then.  The diagnoses 
included a seizure disorder.  A September 1997 entry noted 
that the veteran had a seizure disorder in childhood that 
spontaneously stopped at age twelve.  He reported that he had 
no seizures until age forty when gran mal seizures returned.  
The diagnoses included a seizure disorder.  A July 1998 entry 
indicated that the veteran was seen for a possible petit mal 
seizure.  It was noted that he had a history of seizures 
since childhood.  The diagnoses were seizures disorder and 
petit mal seizure per the veteran.  

An August 1998 comprehensive psychological evaluation from A. 
F. Mosko, Ph.D., indicated that it was difficult to arrive at 
a coherent health history for the veteran.  It was noted that 
the veteran was diagnosed with seizures at birth and that the 
seizures remained until age twelve.  Dr. Mosko noted that the 
seizures were spontaneously remitted at age twelve and were 
not observed again until the veteran was thirty-nine and 
again suffered gran mal and petite mal seizures.  

An October 1999 lay statement from a friend of the veteran 
reported that she had lived with the veteran for five years 
and had seen have about a hundred seizures.  

Subsequent VA treatment records, and examination reports, 
dated through July 2000 referred to continuing treatment for 
seizures.  

A June 2000 VA general medical examination report indicated 
that the veteran had a known seizure disorder and that he had 
been controlled for over a year on Dilantin.  He reported 
that he had a seizure seven days earlier.  The assessment 
included a seizure disorder controlled when the veteran took 
his Dilantin.  A June 2000 VA psychiatric examination report 
indicated that the veteran had a seizure disorder that went 
back to at least the time that he was in the service.  It was 
noted that the veteran reported that even to that day, he 
would have petit mal and gran mal seizures on the average of 
once a month.  

The evidence received since the September 2001 RO decision 
includes duplicate and additional VA treatment records, 
articles submitted by the veteran, and statements and 
testimony from the veteran.  These records contain evidence 
of treatment for seizure disorders as well as evidence of 
recent treatment for such disorder.  

For example, a June 2001 VA treatment entry noted that the 
veteran had a history of gran mal seizures that he reported 
began during childhood, but became worse after suffering head 
trauma in a motor vehicle accident that occurred in 
adulthood.  The assessment included a history of a seizure 
disorder of an unclear etiology.  

An April 2004 VA neurology consultation report noted that the 
veteran had seizures as a child with complaints of 
convulsions and was treated with Phenobarbital.  He reported 
that he stopped seizing when he was twelve, thirteen, or 
fourteen.  He stated that in 1976 and 1977, he was involved 
in motor vehicle accidents with head trauma and loss of 
consciousness for a least one day.  The veteran indicated 
that he had no residual neurological deficits, but that he 
restarted having seizures within a month after the second 
accident.  He stated that he did not tell anybody because he 
was afraid he would lose his job in the Navy.  The assessment 
was epilepsy in a patient with risk factors of head trauma 
and a history of childhood seizures.  

A May 2004 VA treatment entry noted that the veteran had a 
history of post-traumatic generalized epilepsy from motor 
vehicle accidents times two with loss of consciousness.  It 
was reported that his last seizure was four to five weeks 
ago.  As to an impression, it was noted that compared to a 
previous record taken seven years and ten months ago, the 
records was similar in that, again, there was no clear 
evidence in the wake or sleep record for any focal or diffuse 
abnormality.  It was noted that no epileptiform discharges 
were seen.  The examiner indicated that a normal 
electroencephalogram did not completely exclude the 
possibility of an underlying seizure disorder or epilepsy.  

The Board notes that the additional VA treatment records with 
additional diagnoses of a seizure disorder or epilepsy do not 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Vargas-Gonzalez v. West, 12 Vet. 
App. 321 (1999).  Simply stated, the fact that the veteran 
was shown to have a seizure disorder is not in dispute, 
either today or in September 2001.  The veteran's statements 
and testimony in this regard are also cumulative and 
redundant.  The evidence at the time of the September 2001 RO 
decision already indicated that the veteran was noted to have 
a history of seizures as a child as well as recent evidence, 
at that time, for seizures.  Additionally, a July 1996 VA 
treatment entry that was of record at the time of the 
September 2001 RO decision, included the veteran's report 
that he had epilepsy at ten years old, that he was involved 
in a motor vehicle accident with a possible injury to the 
skull in 1975, and that the seizures recurred in May 1995.  

As noted previously, the September 2001 RO decision denied 
service connection for a seizure disorder on the basis that 
there was no evidence showing incurrence or aggravation of a 
seizure disorder during the veteran's period of active duty.  
The RO specifically noted that the veteran had a history of 
seizures as a child that was noted during his period of 
service.  None of the recently submitted evidence addresses 
the basis of the denial of service connection for a seizure 
disorder.  The Board notes that in June 2001, April 2004, and 
May 2004 VA treatment entries the veteran reported that his 
seizures either recurred or worsened after motor vehicle 
accidents in service.  However, those statements were nothing 
more than a recitation of the veteran's belief, with no 
opinion provided by the examiner.  As such, they are not 
probative in linking any present seizures with service.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Additionally, without the appropriate medical training and 
expertise, the veteran is not competent to offer a probative 
opinion on a medical matter, such as with respect to the 
etiology of a claimed disability.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

Even if some of the additional evidence were considered new, 
it is not material since it does not raise a reasonable 
possibility of substantiating the veteran's claim.  38 C.F.R. 
§ 3.156.  

The Board concludes that new and material evidence has not 
been submitted since the September 2001 RO decision.  Thus 
the claim for service connection for a seizure disorder may 
not be reopened, and the September 2001 RO decision remains 
final.


ORDER

The application to reopen the claim for service connection 
for a seizure disorder is denied.  



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


